Title: From George Washington to Ségur, 1 July 1790
From: Washington, George
To: Ségur, Louis-Philippe, comte de

 

Sir,
New York July 1st 1790

I have had the honor to receive your Excellency’s letter of the 24th of August last; and I beg you will be persuaded that I have a grateful heart for the congratulations which you offer upon the organization of our new government, as well as for the warm expressions of personal attachment & good wishes for my happiness which your letter contained.
It is with singular pleasure I can inform your Excellency that the Union of the States is now complete under the new Government, by the late accession of Rhode Island to the Constitution. This event will enable us to make a fair experiment of a Constitution which was framed solely with a view to promote the happiness of a people. Its effects hitherto have equalled the expectations of its most sanguine friends; and there can remain no reasonable doubt of its producing those consequences which were expected from an equal & efficient Government.
Should the conduct of the Americans, while promoting their own happiness, influence the feelings of other nations, and thereby render a service to mankind they will receive a double pleasure, in which no one will rejoice more than he who has the honor to subscribe himself Yr Excellencys most Obedt Hbe Servt.
